Citation Nr: 0524604	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
right index finger disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  Thereafter, he had additional service in the Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Hartford, Connecticut Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

During the May 2005 hearing, the veteran and his 
representative raised the issues of entitlement to service 
connection for tinnitus; whether there was clear and 
unmistakable error in a February 1994, rating decision that 
denied a claim for service connection for disability of the 
right index finger; and whether new and material evidence had 
been submitted to reopen a previously denied claim for 
service connection for disability of the toes.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision of August 1981, the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss disability.  

2.  The evidence received since the August 1981 rating 
decision is either cumulative or redundant of the evidence 
previously of record or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss disability.

3.  On June 15, 1998, the RO mailed notification to the 
veteran of its June 1998 decision that denied reopening of a 
previously denied claim for service connection for disability 
of the right index finger.

4.  A Notice of Disagreement (NOD) challenging the RO's 
decision was received on October 30, 1998.

5.  On February 8, 1999, the RO mailed a Statement of the 
Case (SOC) to the veteran; the veteran was informed that he 
must submit a Substantive Appeal within 60 days, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, to 
perfect his appeal.

6.  Following the mailing of the SOC in February 1999, no 
written communication addressing the issue of whether new and 
material evidence had been received to reopen a previously 
denied claim for service connection for right index finger 
disability had been received from the veteran or his 
representative as of June 15, 1999.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

2.  A timely Substantive Appeal has not been received with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for right index finger disability.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in his possession 
that pertains to the claim.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for right index finger 
disability, the Board notes that although the recent change 
in the law fundamentally changes the nature of VA's duty to 
inform and assist claimants with their claims, the VCAA did 
not modify or change the statutory standards governing the 
Board's jurisdiction.  As such, the VCAA has no application 
to the facts of this issue.

With regard to the remaining claim, the veteran was provided 
the notice required under the VCAA and the implementing 
regulations by letter dated in February 2003, prior to the 
adjudication of his claim in April 2003.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  
Furthermore, the veteran provided testimony before a Veterans 
Law Judge in May 2005.  Following the May 2005 
videoconference hearing, this case was held in abeyance for 
60 days to allow the veteran to submit additional medical 
evidence in support of his claim; however, the veteran has 
submitted nothing additional.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of the claim.  

Claim to Reopen a Previously Denied Claim for 
Service Connection for Bilateral Hearing Loss Disability

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for any 
disease initially diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for  
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, it should be pointed out that impairment in 
hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  The provisions of 38 C.F.R. § 3.385 provide 
that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

By an unappealed rating decision in August 1981, service 
connection for bilateral hearing loss disability was denied.  
Evidence considered at that time consisted of the veterans 
active duty service medical records, dated from 1968 to 1970, 
and his National Guard service medical records, dated from 
1980 to 1993.  None of these records note the presence of 
hearing loss disability.  Specifically, a February 1970 
separation examination report is negative for findings of 
hearing loss disability under 38 C.F.R. § 3.385.  National 
Guard service medical records include March 1989 and November 
1990 reports of medical history wherein the veteran reported 
hearing loss in the left ear and a December 1992 report of 
medical history wherein the veteran reported a history of 
hearing deficiency.  However, audiometric examinations 
conducted in May 1981, January 1985, March 1989 and December 
1992 were negative for findings of hearing loss disability 
under 38 C.F.R. § 3.385.

Based on a review of the evidence, the RO concluded that 
service connection for hearing loss disability was not 
warranted because service medical records were negative for 
evidence of hearing loss disability and no medical evidence 
had been presented of current hearing loss disability.  The 
veteran was notified of this rating decision and of his 
appellate rights that same month; however, he did not appeal.

The current claim to reopen was received in January 2003.  
Although the RO apparently granted reopening of the claim in 
an April 2003 rating decision, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The evidence received since the August 1981 rating decision 
includes: VA and private treatment records dated from 1997 to 
2003; and testimony provided by the veteran and his wife 
during a May 2005 videoconference hearing.

With regard to the treatment records, many of these records 
pertain to disabilities not herein at issue.  In addition, a 
March 2003 VA audiology consultation report notes that the 
veteran was seen for an initial audiological evaluation.  He 
reported difficulty hearing.  He also reported exposure to 
explosive and gunfire during his military service.  Pure tone 
testing revealed hearing within normal limits with the 
exception of a mild sensorineural hearing loss at 8000 Hertz 
bilaterally.  Word recognition was excellent at 100 percent 
bilaterally.  The examiner determined that the veteran was 
not a candidate for hearing aids.  This treatment report 
shows that the veteran did not have hearing loss disability 
under 38 C.F.R. § 3.385 at that time.  As these records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service complaints of hearing problems, 
they do not afford a basis upon which the veteran's claim may 
be reopened.

With regard to the testimony presented during a May 2005 
videoconference hearing, the Board notes that the veteran and 
his wife essentially maintained that the veteran was exposed 
to artillery noise during service, and currently has problems 
hearing.  No medical evidence or other competent evidence to 
support this argument was submitted.  The Board emphasizes 
that the veteran and his wife are laypersons who lack the 
medical training and expertise required to render a competent 
opinion on a medical matter, such as the existence of a 
current disability, and a relationship between current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, where, as here, resolution of 
the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for bilateral 
hearing loss disability have not been met.  

Timeliness of the Substantive Appeal 

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the RO.  38 C.F.R. §§ 20.200, 20.202 (2004).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  Additionally, an 
extension for filing a substantive appeal may be granted on 
motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  If the claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

In the present case, with respect to the issue of whether new 
and material evidence had been submitted to reopen a 
previously denied claim for service connection for disability 
of the right index finger, the Board finds that the veteran 
did not timely file either a Substantive Appeal or a request 
for an extension of time to do so.  The RO notified the 
veteran that his claim had been denied by letter dated June 
15, 1998.  An SOC was mailed to the veteran on February 8, 
1999.  Consequently, the veteran had until June 15, 1999, one 
year from the date of mailing of the notification of the 
determination being appealed, to file a Substantive Appeal or 
to file for an extension.

The Board notes that no document was received within one year 
from the date of June 15, 1998, mailing of the notification 
of the determination being appealed that could be construed 
as a Substantive Appeal as defined in 38 C.F.R. § 20.202 or 
as a request for an extension under 38 C.F.R. § 20.303.  
Accordingly, the veteran is statutorily barred from appealing 
the June 1998 denied of the claim to reopen.  Roy, supra.

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99 (Aug. 
18, 1999).  To effectuate the aforementioned opinion of the 
General Counsel, the Secretary of Veterans Affairs issued 
amendments to 38 C.F.R. §§ 20.101 (Jurisdiction of the 
Board).  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), codified at 
38 C.F.R. § 20.101 (effective November 1, 2001).  In this 
case, the RO mailed a letter to the veteran, dated December 
2, 2004, which explained the appellate process as provided 
for in relevant laws and regulations.  No response was 
received from the veteran.  

In conclusion, the Board finds that a timely Substantive 
Appeal regarding the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for right index finger 
disability was not filed, and the Board is without 
jurisdiction to adjudicate that claim.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
bilateral hearing loss disability is denied.

The appeal with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for right index finger 
disability is dismissed.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


